DETAILED ACTION
Status of Claims:
Claims 1, 3 – 6, 23, and 25 are pending. 
Claims 1, 6, 23, and 25 are amended.
Claims 2, 7 – 22, and 24 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments in the amendments, filed 10/04/2021, have been fully considered. The arguments for the 101 rejection are not persuasive, the reasons set forth below. The arguments for the 102 and 103 rejections are moot in view of new grounds of rejection. 

Claim Interpretation
Claim 1 contains the limitation “viewing by the user the at least one other registered person physically located at the same venue” which is a step that is conducted by the user of the system and not the device itself. See MPEP 2173.05(p). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation “entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue” which is not explicitly disclosed in the specification. The specification of the application and the provisional application, 61/394,774, state that an electronic communication can be initiated between two users however it does not state entering an indication that a user has viewed another user. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 6, 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 3 – 6, 23, and 25 are directed to the abstract idea of managing relationships or interactions between people using a messaging platform at a venue, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites communicating with a server to store venue information 
The claim as a whole recites a system for organizing human interactions. The claimed invention is a system that registers users at a venue and filters a list of people attending the venue to help initiate electronic conversation between users which is a method of managing relationships and interactions between people. The filtering step, in the limitation “filtering the identifying information according to attributes selected by the user physically located at the same venue”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation only using generic computer components. The mere recitation of a generic computer system or interaction system does not take the claim out of the methods of organizing human interactions grouping. Therefore, the claim as a whole falls within the “certain methods of organizing human activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept. In particular, the claim recites the additional elements – using a computer to perform retrieving steps, transmitting steps, and initiating steps. The limitation of “in response to the indication of the user viewing the at least one other registered person physically located at the same venue, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, in an interactive displayed dialog on a mobile communication device used by the at least one of the other registered persons physically located at the same venue” provides an initiating step which is recited at a high level of generality (i.e. as a general means of interacting with a user through a computer) and are merely invoked as tools to initiate a conversation using a mobile device at a venue. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing interaction using electronic communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The specification states that “Referring to FIG. 4, a method 400 of the present 
Claims 3 – 6, 23, and 25 have been additionally considered and found to be abstract for the same reasons as claim 1. Each claim is directed towards the same abstract idea as claim 1. None of the additional claim limitations specifically realize a performance improvement to the computer technology, or provide an advancement to the technology that can change the focus of the claimed invention. The additional elements of the dependent claims were additionally considered. For example, claims 3 – 6, 23 and 25 additionally recite messaging anonymously or using a pseudonym, broadcasting activities, using different communication formats and languages, and using presence of information to detect users at the venue, which can all be performed using generic computer functions and does not provide anything beyond what is known and conventional. Each dependent claim was considered, however each fail to transform the character of the claims as a whole nor recite anything beyond routine computer functions necessary to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 – 5, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824) and in view of Leifer (US 20110191426).

As per claim 1, a method for operating a communications service, comprising: 
	in response to a user entered registration at a venue through an application on a user mobile device, determining information associated with the venue (Subscribers may join a venue in the VCSN by visiting the physical location of the venue. When a subscriber visits the venue, the subscriber may be given a password or other credential (either physically or electronically), which may be used to access the virtual venue through the VCSN, See Col. 2, Line 27 - 57); 
	communicating with a server (Server module, See Col. 4, Lines 15 - 24) to store the venue information (Using the location information, the VCSN may detect when the subscriber visits a particular venue and, upon detection of a subscriber visit, a venue credential may be associated with the subscriber (e.g., in a profile of the subscriber maintained by the VCSN), See Col. 2, Line 27 - 57); 
and physically located at the venue, said list including identifying information of the at least one other person physically located and registered at the venue using said application, said identifying information describing or showing at least one physical attribute or image of said of other registered person at the venue to enable visual identification, within the same venue, by the user also physically located in the same venue (The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (physically located at the venue) (and whose privacy settings allow their venue attendance to be displayed). The list may include a plurality of subscriber indicators, each of which may be associated with a chat input and a profile input. The subscriber indicators may include information about the subscriber, such as the subscriber user name, profile picture, avatar (visual indication), or the like, See Col. 9, Lines 17 - 31); 
	filtering the identifying information according to attributes selected by the user physically located at the same venue (A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users (filtering the identifying information by determining a predetermined set of users). Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16);
	retrieving the identifying information of the at least one other registered person physically located at the same venue and providing the identifying information to the user mobile device via the application from the server (A first subscriber who is attending the venue (and has set his/her “I'm here” flag) may access a “Who's here” list for the venue to find a second subscriber who is also attending the venue, See Col. 7, Lines 3 - 64); 

	Baransky however does not expressly disclose:
	viewing by the user the at least one other registered person physically located at the same venue, entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue, and in response to the indication of the user viewing the at least one other .

	Leifer disclsoes:
	viewing by the user the at least one other registered person physically located at the same venue (First user views the ID number on the sticker worn by second user, See ¶54); 
	entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue (First user views the ID number on the sticker worn by second user, and enters second user ID number (indication) in target ID number entry field, See ¶54); 	
	in response to the indication of the user viewing the at least one other registered person physically located at the same venue, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, in an interactive displayed dialog on a mobile communication device used by the at least one of the other registered persons physically located at the same venue (First user views the ID number on the sticker worn by second user (user views at least one other person physically located at the same venue), and enters second user ID number (enters indication) in target ID number entry field. First user enters content in message entry field (initiating electronic conversation), and clicks send button, thereby causing the content to be transmitted to server … Wireless carrier communication component receives the communication and causes the communication to be transmitted to mobile device B (second user), See ¶54). 

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Leifer’s teaching of a user viewing another user at a venue and entering an indication, along with filtering a list of registered users physically located at the venue to improve Baransky’s system. Both Baransky and Leifer disclose systems for initiating electronic communication between users located within a same venue. Leifer’s system includes registering user’s mobile devices with stickers worn by the 

As per claim 4, the method of claim 1, wherein the user and/or the at least one or more other person present at the venue broadcasts activities and/or status to other persons present at the venue (Baransky, If the subscriber is currently visiting a particular venue “A,” then messages broadcast by the subscriber may be accessible only to those subscribers who are also currently visiting the venue “A.”, See Col. 7, Lines 3 - 64).  

As per claim 5, the method of claim 1, wherein the user provides more than one communication level, with different communication formats to communicate with the at least one or more other person at the venue (Baransky, The messaging may include web-based messaging (e.g., web-forum type messaging), peer-to-peer messaging, SMS messaging, instant messaging, push messaging, or the like. A subscriber may also send messages to off-line subscribers in the form of an email-type messages, See Col. 3, Lines 3 - 28).  
  
As per claim 23, the method of claim 1, further comprising filtering the list of the at least one other person physically present at the same venue (Baransky, A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users. Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16)).  

same venue for a time corresponding to the presence of the user at the venue (Baransky, The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (and whose privacy settings allow their venue attendance to be displayed) (presence) … The expanded subscriber profile view may include a subscriber photo (physical attribute) and/or other profile information in accordance with privacy and/or access settings of the subscriber, See Col. 9, Lines 17 - 31).

Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824), in view of Leifer (US 20110191426), and further in view of Wherry (US 20080034040).

As per claim 3, the combination of Baransky and Leifer discloses all limitation of claim 1. 

	The combination of Baransky and Leifer however does not expressly disclose:
	wherein the messaging occurs anonymously or with a pseudonym.

	Wherry discloses:
	the method of claim 1, wherein the messaging occurs anonymously or with a pseudonym (Jabber guest server maintains a database of active group chat clients and includes the capability of offering anonymous subscriptions when requested by web server, See ¶32).  

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Wherry’s teaching of messaging anonymously and Leifer’s teaching of a user viewing another user at a venue and entering an indication, along with filtering a list of registered users physically located at the venue to improve Baransky’s system. Baransky, Leifer, and Wherry all disclose messaging systems for communication between users. Wherry’s system includes offering anonymous subscriptions to users participating in a group chat. The combination is an improvement upon the existing system because a list 

As per claim 6, the method of claim 1, wherein the user's communication with another person at the same venue is translated from one language to another language (Wherry, Language translation may also be provided in real-time, so group chats in multiple languages can occur, See ¶100). 
	The combination of Baransky and Leifer fail to teach wherein the user's communication with another person at the venue is translated from one language to another language. In the same field of endeavor, Wherry teaches language translation in chats. It would have been obvious before the effective filing date of the claimed invention to further modify Baransky and Leifer to include Wherry’s teaching of user communications being translated from one language to another language in a chat between two users.













Remarks
Applicant’s arguments, with regards to the 101 rejection filed on 10/04/2021 have been fully considered but they are not persuasive. The current arguments are based on the 101 rejection which are present in the remarks by the applicant.
With respect to the 101 rejection, Applicant argues that “the limitation “viewing by the user the at least one other registered person physically located at the same venue” removes the claim from the context of “a process that, under its broadest reasonable interpretation, covers performance of the limitation only using generic computer components” (see page 8 of the Action), as the user must confirm visually that the other registered person is actually physically located at the same venue and, after viewing the other person, wants to continue with an electronic communication. The user’s desire to continue with an interaction is not something a program running on “generic computer components” could ascertain or predict”. Examiner responds that the step of a user viewing another user at a venue is not performed by a computer but instead is a human interaction process as stated by the applicant. Therefore, the viewing process is not something that even requires a computer to conduct, let alone require any generic or specialized computer functions. The abstract idea rejection has been given to the claimed subject matter due to the fact that the system does not require any specialized computer functions to conduct any of the claimed processes. The mentioned limitation only further proves the point that no specialized computer functions are required for this system and hence falls under the “certain methods of organizing human activity” group, which renders it abstract. The system does not provide any improvements or advancements in computer technology and also does not integrate the abstract idea into a practical application. Therefore, the rejection will be maintained. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                        /NAZIA NAOREEN/Examiner, Art Unit 2458